OFFICE            OF THE Al-fORNEY   GENERAL      OF TEXAS
                              AUSTIN




       lSia o oth eCo                           2nd Judiolal
Blrtrlof          la   1




                                       eir lwt entioam
                                       or &tlcle 2wab.
                                       7o0roo    p”r   r-r
                                           . the reporter.
                                           waitted   cop108
                                          0, addrereed to
                              tars,    8nd County Auditor
                              sty palwtted      PB to usa
                              eportorm la that oountr
                           Lnioa    o-3966   and uieadmeats
                            there opinion8 oondderm
                           noe 1 ask that you anaer
tbc   rollo*tmg’quertiom~~

           ‘(1)
           Art1010 23260 C&sea 811 m8lwiec
oi court 2epoctorr *where the oompenrtlon
ei uah reporter----la     not otbarlsa  provided
by pylal    I&T’ and ram paeeed In 1099. Xc
Ar t c e a tt2iiiimuo a sp ec
                           h ia lul a sluld
owe wtthia the quoted exoeptloa?
Yonorable 2. I. ho600 - pbge 2




             a(2)     If Article 2322b lo ouab a l9salal
    -e,      UJWl
                    .(a) Ibe it p4eeo4 in lomfemeaoe
             rith Artdale 1.11 Se0tloo 27 of the Con-
             ltltutieat

                  O(b)  If it me 00 pbeeea OWld it
             a th o tlida lgCouot~wkue
                              e           tk olom2ltloo
             de#rlbd   in Artlole aSO(lb U1 80s loeur
             aotil 1032 mhewnr &tie10 2m2b me en-
             loted i8 1220, tbroe fowe prior   therota?
             .(a) if wrriole 2-m                  lo b
     wbe    it    repeblcd    by      thb   au~oaqu
      19a9, of utiole   25.260U11ch prwldce  ror the
      eblbry  of tke reportor of eeeh &Uelel    Die-
      triot  end uky County court in MaSo 8tetet

                Ina llti8 of this nhwe weald the
           ‘( 4 )
      two or four yeare ltb tutolf ltmitatlrm lpplyt
             m(s) tko Court  deportor for tbe 9fml Dio-
      triot Court ha8 lerwd em euoh elooe Jboubry
      lQ!ts,the reporter    ?or the 92t14 Metriot Court
      hem l little wIs l Jeer luvlae.        At the time
      utlolr    as220 be6ue OfTootire    the a81817 lt
      tho court 29puPtm for o&oh mart gee Mt rt
      $2,704i,80 pm rear uua outbar   080 of tke prer
      cot Court ne)ortre ha0 )rotoeted   aame lr mule
      any ObJaalm            to             nte
                                 of p8y until the fll-
                                   thbt
      log   of
             tke pt.e.at olair owly &8 Jbwy     1944.
      ff you Lola tkbt Be ehculd hwo pold tha   under
      Artlelo 8m2b what flcyt, it aq, 8e~ld 'YUt~81
      Miotake@ bate om the emouot te b0 paAS et tbie
      t1nr

                 lo roplr therOt            you are adrimed   lm   fallo~e;
           Artisle 2322b, v* A* C* I., (Aae lP29, 4tst.
 te6irl~tUPe, p. 991, Ob. 310, PCrr.1) ha0 Doen mIpOr’Sodcd
 by Art1010 23280, 1. A* C. I. (Aote l*Vtb 4* tcglelbturc,
 p, 698, oh. 196). the second pb?egPbph of uld   Artiole
 23220 read0 be felle80~
YOmMblO            b.   Y.   LOYe0   - pye   2




           lT&e eaIaPy of tb0 lfflrlei a er th a o d
   _ reperte?  10 SO& JudlolOl Dlstrlot in up
     lwnty of uie Itate wlul a po~latloa in
     woe00 of wo kuedra4 and tittr     tbwmamd
                loaordla~ to tbo last praoaaiw
     ( wio ~o o )
     lrederelomue    end wl11rhllew looetltato2
     two Or me    J0diolel Dietm,      la edditiOa
     ITtSZ iiS+autlea     lf truworlpt   tees 80
     provldd b7 lar, eh01l bO three ?houeea&
          Dollars        ($Woo.Oo)     pev aauw~ te be p&l   00
          tko eeluiee           of etbr   ewrt rspwtere    ero
          pair.*        (SepbeUr     wro)

          Xho flret pere6rrph U UCr Attlsle 23260 fixes
the ulaq    of Oil OthOr erflalel ehOP(hoad reporters, uhrc
tholr oo~rmrtieo    10 not ltbOrOleO prcrkdsd W lpselal lOr,
8t not afore tkme $2700.00 nor leas cDO0 $2400,00 per axmpl,
co be flxcd ane determined br &bo JR&S as thaw&n provided,
lo Odd&tie0 to tbo oonpeontieo   tu  tre0Oorlpt fdbe, be pro-
vided for bf 1OO.
                 TMr Attie&* 23229 bOtem Ufwtlre     on &gust in,
1933M. lt b a allno ebeen in fome aa& OffoOt, esaept ma mOdi-
fled w utlole 2%17a, xbleb beGuna UfmtlvO            eo Y&y 5, YSW.
geld Article 2!3220is bleo wdifled br Artlolee 2926db V.A.C.6..
mad bJ rrtiole 23260, VA.C.8 ., Lot aOm et eatd lodlCloOtlone
lffnt Pitilgo County, Ohloh lloae OO0etltutoe tOe n4Loial
Uetriote 8~6 has mwer bad l         ~etloa      la Osoeee O
                                                      -+-W7hO.
        r edo r a l l wae of 19sD ehowM the populOUon 4f 2ldel~o
  iint,     to be n,OO4.     the 1940 Peder*l eenenm ahere Its gopu-
 latlon      to be 104,429.

             Thuoforc, fro8 Jumay    1, 19%2, 8lMO whioh eett
 UidOlgo County llone bOe oeoetltutrd two ~0dlolal bletrlote,
 to August 21, 1~th-O      cftcntlre datT3t Art1010 29240,
 upm,    tbe eelulO8 of the aoprt rOportOrO tar    tbe 9263 sad
 Qsd JudiolOl Dletriote mere oontrell~d br Artisle Lmlb,
 eupra .   Duria2 eat4 time wah ef uid   Peportere  tam c?ntltled
 to l salOr or @OOO.OO pc uunm in lddltlon to trOneorlpt
 fees.

            sin0e Auguu     31, l@Sf, bowerOr, OOob of sold m-
 porters hOe been eatitlal to l eeluy of Wt more then
 $ 2700ea  .00  rleesth a o@ 4 00,00 p erloumr te be flxed
 and dotertioed   as provided   W Arti*    2W60 OfOFOOeld.
             1m Titu        er   t&r   CIIreplaC:,      pur   que.timIm         maxdt-
ted    ue   anuuod      a. rollov8r

              (1) lo.        Artie1.mPmNi            ~8* B geacal         1~.
              (0) x0 .aawu             roqulrul.



              (4) the two-rears statute lf lldt*tioa                         appliem.
citr    of uoustea     T*    ateout,        (C&T.     App.)   00 8. 8.      40. (Ala0
mea Countp of Caldwell v. Grwket F 08 ta. -1,   4 8. 1. 607,
wuich boldr Chatllalt~tioa till run In favor of and lKa $ a r t
aotmtlem, in the absence o? 8ome rtmtutt ts tha oontrary).




                                                          t. B . rlre11ell
                                                                 Asmletaat